          Case 6:19-cv-00283-MK         Document 29       Filed 07/07/20     Page 1 of 4




Brandon J. Mark (041613)
PARSONS BEHLE & LATIMER
201 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: 801-532-1234
Facsimile: 801-536-6111
bmark@parsonsbehle.com
ecf@parsonsbehle.com

Attorneys for Plaintiff




                               UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON
                                       EUGENE DIVISION

NICOLE GILILLAND, an individual,                                            Case No. 6:19-cv-00283

                                      Plaintiff,
                                                             JOINT MOTION TO EXTEND
                 vs.                                         DISCOVERY AND PRETRIAL
                                                             DEADLINES
SOUTHWESTERN OREGON
COMMUNITY COLLEGE DISTRICT BY
AND THROUGH ITS BOARD OF
EDUCATION, an Oregon community college
District and Board; SOUTHWESTERN
OREGON COMMUNITY COLLEGE, an
Oregon community college; PATTY SCOTT,
an individual; TIM DAILY, an individual;
FRANCISCO SALDIVAR, an individual;
SUSAN WALKER, an individual; MELISSA
SPERRY, an individual and PAMELA WICK,
an individual,
                                   Defendants.


        Pursuant to LR 7-1(a), the parties have conferred on this motion and join in this Motion

to Extend Discovery and Pretrial Deadlines.

        Pursuant to LR 16-3(a), the parties state that additional time is necessary to complete

discovery, including because in-person depositions are presently impractical and infeasible due

to the ongoing national COVID-19 pandemic.



Case No.: 6:19-cv-00283
MOTION TO EXTEND DISCOVERY
PBL\4819-8157-3570.v1-7/7/20
           Case 6:19-cv-00283-MK        Document 29       Filed 07/07/20     Page 2 of 4




        While the parties have completed some written discovery, including exchanging

document requests and interrogatories, they cannot complete fact discovery without depositions,

which may prompt additional written discovery. Both parties are of the belief that certain

important depositions will need to be conducted in-person and cannot be effectively carried out

via remote videoconferencing systems.

        However, in-person depositions will require travel by counsel, witnesses, and others, and

they will require counsel, witnesses, and court reporters to gather in the same room, which is

contrary to the advice of leading public health officials. Because of the limitations imposed by

the COVID-19 pandemic, the parties and their counsel would prefer to hold in-person

depositions when there is less risk.

        While the parties and their counsel acknowledge that much uncertainty remains about the

trajectory of the pandemic, they are hopeful that a modest three-month extension of the existing

deadlines in the case will suffice, with the expectation that in-person depositions can be safely

conducted in late September or early October. The parties recognize that ongoing uncertainty

with the COVID-19 pandemic may require further modifications to these deadlines going

forward.

        The parties request the Court set the following deadlines:

        Complete all fact discovery:
        From: July 20, 2020
        To: October 20, 2020

        File Joint Alternate Dispute Resolution Report:
        From: July 20, 2020
        To: October 20, 2020

        File Dispositive Motions:
        From: August 18, 2020
        To: November 20, 2020


Page 2
Case No.: 6:19-cv-00283
MOTION TO EXTEND DISCOVERY
PBL\4819-8157-3570.v1-7/7/20
          Case 6:19-cv-00283-MK       Document 29       Filed 07/07/20    Page 3 of 4




        File Pretrial Order and Expert Disclosures:
        From: September 21, 2020 or 30 days after Court’s ruling on dispositive motions
        To: December 20, 2020 or 30 days after Court’s ruling on dispositive motions

DATED this 7th day of July 2020.



                                            s/ Luke W. Reese
                                            Luke W. Reese (OSB No. 076129)
                                            (Filed with Permission)


                                            s/ Brandon J. Mark
                                            Brandon J. Mark (OSB No. 041613)
                                            Attorneys for Plaintiff




Page 3
Case No.: 6:19-cv-00283
MOTION TO EXTEND DISCOVERY
PBL\4819-8157-3570.v1-7/7/20
          Case 6:19-cv-00283-MK          Document 29       Filed 07/07/20     Page 4 of 4




                                 CERTIFICATE OF SERVICE

        I hereby certify that on July 7, 2020, I electronically filed the foregoing Notice of

Appearance of Counsel with the Clerk of the Court using the CM/ECF system which will send

electronic notification to of such filing to all CM/ECF participants.




                                                       s/ Brandon J. Mark




Page 4
Case No.: 6:19-cv-00283
MOTION TO EXTEND DISCOVERY
PBL\4819-8157-3570.v1-7/7/20
